Citation Nr: 9913063	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-46 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to an increased rating for service connected 
bilateral sensorineural hearing loss, currently evaluated as 
10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to February 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in October 1995 that denied service connection for bilateral 
hearing loss.  Service connection for bilateral sensorineural 
hearing loss was later granted by a hearing officer decision 
in February 1997, and given an evaluation as 10 percent 
disabling.

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has stated that his hearing loss has become worse 
since his last audiological examination in December 1996.  In 
view of this, another audiological examination is necessary.  
Moreover, in arguing his claim for increase, it appears that 
the crux of his argument is concerned with the impact of the 
defective hearing on his employment, which is construed as a 
claim for an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321.  

Service connection for tinnitus was granted by a rating 
decision in October 1995, and evaluated as 10 percent 
disabling.  A notice of disagreement with the 10 percent 
evaluation was received in May 1996.  A statement of the case 
concerning the veteran's tinnitus claim was provided to the 
veteran in February 1997, and the veteran was informed that 
he should perfect his appeal for an increased rating for 
tinnitus before May 1997.  No substantive appeal is on file; 
however, during the course of the hearing in October 1998, 
testimony was advanced concerning the issue of entitlement to 
an increased rating for tinnitus.  This matter needs to be 
addressed by the RO.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should schedule the veteran 
for a VA audiological examination.  The 
examination should include all 
appropriate testing for determining 
whether the veteran is entitled to an 
increased rating for his hearing loss.  
In particular, the examiner's report 
should specify the pure tone thresholds 
that were obtained at 1000, 2000, 3000, 
and 4000 Hertz in each ear, and the 
results of the appropriate speech 
discrimination test.  In the event that 
speech discrimination tests are 
inappropriate, the Chief of the Audiology 
Clinic must certify to that fact pursuant 
to 38 C.F.R. § 4.85(c).

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim to include consideration 
of whether the case should be referred to 
appropriate VA officials for 
extraschedular consideration under 
38 C.F.R. § 3.321.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran with a 
supplemental statement of the case and 
the applicable time to respond. 

3.  The RO should also ascertain whether 
the veteran has perfected an appeal of 
the RO's determination that tinnitus is 
no more than 10 percent disabling.  If 
the determination is adverse, the RO 
should notify the veteran of his right to 
appeal that determination.  If a timely 
notice of disagreement is filed, the RO 
should then issue a statement of the case 
on the issue of whether a timely appeal 
was filed and, if this appeal is 
perfected, certify the issue for 
appellate review.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


